Citation Nr: 0009650	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-46 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
brain trauma, with bilateral visual contraction, currently 
evaluated as 20 percent disabling.

2. Entitlement to an increased rating for chronic brain 
syndrome associated with brain trauma, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1960 to March 
1963.

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
of the Regional Office (RO) which denied the veteran's claim 
for an increased rating for residuals of brain trauma with 
chronic brain syndrome and visual contraction.  The RO 
confirmed and continued the 20 percent rating which had been 
in effect for many years.  Subsequently, by rating decision 
dated in June 1997, the RO assigned a separate 10 percent 
evaluation for chronic brain syndrome associated with brain 
trauma, effective February 22, 1996.  The 20 percent rating 
for residuals of brain trauma with bilateral visual 
contraction was continued.  The Board entered a decision in 
this case on January 15, 1998, denying the appeal for an 
increased rating for each of his service-connected 
disabilities.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter the 
Court).  In February 1999, the parties filed a Joint Motion 
for Remand and to Stay Further Proceedings (Joint Motion).  
In an Order dated February 22, 1999, the Court granted the 
Joint Motion, vacated the Board's January 1998 decision, and 
remanded the case, pursuant to 38 U.S.C.A. § 7252(a) (West 
1991), for compliance with the instructions contained in the 
Joint Motion.  Copies of the Court's Order and the Joint 
Motion have been placed in the claims folder.  


REMAND

A review of the record discloses that the veteran was most 
recently examined by the Department of Veterans Affairs (VA) 
in 1996.  Although visual field testing was performed, it 
appears that it was not conducted in accordance with the 
pertinent regulations.  See 38 C.F.R. §§ 4.76, 4.76a, 4.84a 
(1999).  As noted in the Joint Motion, two, and if possible, 
three recordings of visual field measurements are to be made.  
Further, the Joint Motion pointed out that the calculations 
were not shown in the Board's decision.  Finally, pursuant to 
Note 2 of Diagnostic Code 6080 (1999), an alternative rating 
is employed when there are "different impairment[s] of each 
eye.  

With respect to the claim for an increased rating for chronic 
brain syndrome associated with brain trauma, the veteran 
argues that he manifests the symptoms required for a 30 
percent rating.  

The Department of Veterans Affairs (VA) has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examination.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  This duty also includes providing 
additional VA examinations by a specialist when recommended.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The fulfillment 
of the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for the residuals of 
brain trauma, including visual impairment 
and chronic brain syndrome since 1996.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by specialists in 
neurology and ophthalmology, if 
available, to determine the nature and 
extent of his disabilities.  All 
necessary tests, including visual field 
testing, should be performed.  The Board 
emphasizes that the visual field testing 
should be conducted in accordance with 
the appropriate regulations.  Two, and if 
possible, three recordings should be 
made, and the RO should provide the 
calculations used to obtain the average 
contraction of visual fields.  If the 
rating is done according to note 2 of 
Diagnostic Code 6080, the RO should 
explain how and why this was done.  The 
claims folder should be made available to 
the examiners in conjunction with the 
examinations.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his chronic brain 
syndrome.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
psychiatrist should describe how the 
symptoms of his chronic brain syndrome 
affect the veteran's social and 
industrial capacity, and whether the 
condition is permanent in nature.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  The examiner should assign a 
GAF score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown,  5 Vet. App. 119 (1993).  All 
necessary tests should be performed.  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

